          Case 2:20-cv-02508-JP Document 11 Filed 08/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOSEPH BERGER                                   :        CIVIL ACTION
                                                 :
                    v.                           :
                                                 :
 MARRIOTT INTERNATIONAL, INC.                    :        NO. 20-2508

                                           ORDER

       AND NOW, this 19th day of August, 2020, upon consideration of Defendant’s Motion to

Transfer Venue pursuant to 28 U.S.C. § 1404 (Docket No. 5), Plaintiff’s Opposition thereto, and

Defendant’s Reply, and for the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED that the Motion is DENIED.

                                                     BY THE COURT:


                                                     /s/ John R. Padova, J.
                                                     ____________________________
                                                     John R. Padova, J.
